                 9:19-cv-00582-CMC                Date Filed 05/14/20         Entry Number 28          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina



               Laura M. Aquino-Hernandez
                                                                       )
                             Plaintiff
                                                                       )
                         v.                                                  Civil Action No.     9:19-cv-582-CMC
                                                                       )
                   Andrew Saul,
                                                                       )
         Acting Commissioner of Social Security
                                                                       )
                   Administration
                            Defendant


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus post judgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The court affirms the decision of the Commissioner.




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Cameron McGowan Currie, United States District Judge.


Date: May 14, 2020                                                         CLERK OF COURT


                                                                                       s/Chelsea Pegram-Conner
                                                                                       Signature of Clerk or Deputy Clerk
